Case 1:19-cv-01007-CBK Document 20 Filed 12/02/20 Page 1 of 8 PageID #: 1116




                        UNITED STATES DISTRICT COURT                         DEC 0 2 2020
                           DISTRICT OF SOUTH DAKOTA
                                  NORTHERN DIVISION                                      CLERK




 JILL C. BURY,
                                                            1:19-CV-01007-CBK

                     Plaintiff,
       vs.
                                                     MEMORANDUM OPINION AND
                                                                   ORDER
 ANDREW M.SAUL,COMMISSIONER
 OF SOCIAL SECURITY,

                     Defendant.

      This matter is before the Court on plaintiffs appeal of the final decision ofthe
Commissioner of Social Security pursuant to 42 U.S.C. § 405(g), Docs. 1 and 14.
                                    BACKGROUND

      Plaintiff claimed that she was disabled based upon arthritis, fibromyalgia, back
problems, depression, anxiety, and memory problems. Her claim was denied both
initially and upon reconsideration. Following a hearing, an administrative law judge
("ALJ")issued an opinion denying plaintiffs claim. Plaintiff appealed and the Appeals
Counsel initially denied review but thereafter issued an order remanding the claim for a
new hearing. Following the second administrative hearing, the administrative law judge
again issued an opinion denying plaintiffs claim. The Appeals Counsel denied review,
making the ALJ's decision final.
       The ALJ used the familiar five-step sequential evaluation to determine disability:
             In step one, the ALJ decides whether the claimant is currently
             engaging in substantial gainful activity; if the claimant is working,
             he is not eligible for disability insurance benefits. In step two, the
             ALJ determines whether the claimant is suffering from a severe
             impairment. Ifthe claimant is not suffering a severe impairment, he
             is not eligible for disability insurance benefits. At the third step, the
             ALJ evaluates whether the claimant's impairment meets or equals
             one of the impairments listed in Appendix 1 ofthe regulations (the
             "listings"). If the claimant's impairment meets or equals one of the
             listed impairments, he is entitled to benefits; if not, the ALJ proceeds
Case 1:19-cv-01007-CBK Document 20 Filed 12/02/20 Page 2 of 8 PageID #: 1117




             to step four. At step four, the ALJ determines whether the claimant
             retains the "residual functional capacity"(RFC)to perform his or her
             past relevant work. If the claimant remains able to perform that past
             relevant work, he is not entitled to disability insurance benefits. If
             he is not capable of performing past relevant work, the ALJ proceeds
             to step five and considers whether there exist work opportunities in
             the national economy that the claimant can perform given his or her
             medical impairments, age, education, past work experience, and
              RFC. If the Commissioner demonstrates that such work exists, the
              claimant is not entitled to disability insurance benefits.

McCov V. Astrue, 648 F.3d 605, 611 (8th Cir. 2011)(internal C.F.R. citations omitted).
      The ALJ determined at step one that plaintiff had not engaged in substantial
gainful activity since April 4, 2016.
       At step two, the ALJ determined that plaintiffs bilateral hip degenerative joint
disease, bilateral knee patellofemoral pain, cervical degenerative disc disease, lumbar
degenerative disc disease, degenerative changes of the bilateral hands, bilateral cubital
tunnel syndrome, fibromyalgia, anxiety disorder, and depressive disorder represent severe
impairments that significantly limit her ability to perform basic work activities. The ALJ
rejected any contention that plaintiffs migraine headaches resulting from a prior head
injury, restless leg syndrome, and memory problems represent severe impairments.
       At step three, the ALJ determined that plaintiff does not have an impairment or
combination ofimpairments that meets or medically equals a listed impairment.
      "Prior to step four, the ALJ must assess the claimant's residual functioning
capacity("RFC"), which is the most a claimant can do despite her limitations." Moore v.
Astrue, 572 F.3d 520, 523 (8th Cir. 2009). The ALJ must also determine "the claimant's
age, education, and relevant work experience—the latter three findings being referred to
as vocational factors, as opposed to RFC, which is a medical factor." Jones v. Astrue,
619 F.3d 963, 971 (8th Cir. 2010).
        The ALJ went on to determine that plaintiff has the following residual functional
capacity:
       the claimant has the residual functional capacity to perform less than a full
       range of light work as defined in 20 CFR 404.1567(b) and 416.967(b). She

                                              2
Case 1:19-cv-01007-CBK Document 20 Filed 12/02/20 Page 3 of 8 PageID #: 1118




      can occasionally lift and/or carry twenty pounds occasionally and lift and/or
      carry ten pounds fi-equently. The claimant can stand and/or walk (with
      normal breaks) about six hours in an eight-hour workday. She can sit(with
      normal breaks) for six hours in an eight-hour workday. The claimant can
      occasionally climb stairs, ramps,ladders, ropes and scaffolds. She can
      frequently stoop and occasionally kneel, crouch and crawl. The claimant
      can frequently handle and finger bilaterally. She should avoid concentrated
      exposure to hazards. The claimant can understand, remember and carry out
      routine, simple instructions. She can interact appropriately with
      supervisors, coworkers and the general public occasionally. The claimant
      can respond appropriately to changes in a work setting involving routine,
      simple tasks and make judgments on simple work-related decisions.
Admin. Rec. at 17.

      Although plaintiff has medically determinable impairments, the ALJ rejected
plaintiffs claimed intensity, persistence, and the limiting effects of her symptoms. The
ALJ determined that plaintiffs statements as to her limitations were not consistent with
objective medical evidence, her clinical presentations, her routine course oftreatment and
reliance on medications, her limited mental health treatment history, poor work record,
the assessments ofthe State agency medical, and psychological consultants, and the
record as a whole.

       At step four, the ALJ determined that plaintiff was unable to perform her past
relevant work as an institutional cook. This was because the physical and mental
demands of that past relevant work exceed the residual functional capacity quoted above.
       Since the ALJ determined that plaintiff could not return to her past relevant work,
the burden shifted to the Commissioner to show that plaintiff retains the residual
ftmctional capacity to perform other work that exists in significant numbers in the
national economy. Moore v. Astrue, 572 F.3d at 523. The ALJ determined at step five
that plaintiff has the residual functional capacity to perform work that exists in significant
numbers in the national economy. Specifically, the ALJ relied on the testimony of a
vocational expert, as well as the Dictionary of Occupational Titles, to find that a
Case 1:19-cv-01007-CBK Document 20 Filed 12/02/20 Page 4 of 8 PageID #: 1119




hypothetical individual with plaintiffs limitations could perform several types of light
skilled work.' He thus denied plaintiffs application for disability benefits.
                                         LEGAL STANDARD

       An individual is considered to be disabled if, inter alia, she is unable "to engage in
any substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months." 42 U.S.C.
§ 423(d)(i)(A). Accord, Bernard v. Colvin, 744 F.3d 482. 486 CSth Cir. 20141. An
individual shall be determined to be disabled "only if[their] physical or mental
impairment or impairments are ofsuch severity that [they are] not only unable to do
[their] previous work but cannot, considering [their] age, education, and work experience,
engage in any other kind of substantial gainful work which exists in the national
economy." 42 U.S.C. § 423(d)(2)(A).
        "To be eligible for disability insurance benefits, a claimant has the burden of
establishing the existence of a disability under the Act." Pearsall v. Massanari. 274 F.3d
1211,1217(8th Cir. 2001). Judicial review ofthe Commissioner's decision that claimant
has failed to establish by a preponderance ofthe evidence that she is disabled within the
meaning ofthe Social Security Act is limited to determining whether the Commissioner's
decision is supported by substantial evidence in the record as a whole. Kamann v.
Colvin. 721 F.3d 945, 950(8th Cir. 2013). "Substantial evidence is less than a
preponderance, but enough that a reasonable mind might find it adequate to support the
Commissioner's conclusions." Draper v. Colvin. 779 F.3d 556,(8th Cir. 2015)(internal
quotations omitted)(quoting Travis v. Astrue. 477 F.3d 1037, 1040 (8th Cir. 2007)).
"We consider both evidence that detracts from the ALJ's decision, as well as evidence
that supports it, but we will not reverse simply because some evidence supports a


^ "The vocational expert testified that given all ofthese factors the individual would be able to perform the
requirements of representative occupations such as a products assembler(DOT 706.687-010, light, unskilled, SVP
2) with 400,000 jobs in the national economy; electronics worker(DOT 726.687-010, light, unskilled, SVP 2) with
200,000jobs nationally; and a small products assembler(DOT 739.687-030,light, unskilled, SVP 2) with about
50,000 jobs nationally." Admin. Rec. at 24.
 Case 1:19-cv-01007-CBK Document 20 Filed 12/02/20 Page 5 of 8 PageID #: 1120




conclusion other than that reached by the ALJ." McDade v. Astrue. 720 F.3d 994, 998
(8th Cir. 2013)(internal citations omitted). "If, after reviewing the record, the court finds
it is possible to draw two inconsistent positions from the evidence and one ofthose
positions represents the [ALJ's] findings, the court must affirm the [ALJs] decision."
Pearsall v. Massanari. 274 F.3d 1211,1217(8th Cir. 2001).
                                      DISCUSSION

       Plaintiff argues that the ALJ erred by failing to properly evaluate medical opinion
evidence in determining her RFC. Plaintiff claims that the ALJ gave too much weight to
the assessments of the state agency consulting physicians because neither physician had
access to the records that included her diagnosis of fibromyalgia. This was significant,
plaintiff claims, because the RFC determination made by the state agency physicians did
not take her fibromyalgia into account.
       The Commissioner must determine a claimant's RFC based on all of the
       relevant evidence, including the medical records, observations oftreating
       physicians and others, and an individual's own description of[her]
       limitations. McKinney v. Apfel 228 F.3d 860, 863(8^ Cir. 2000). The RFC
      must be supported by at least some medical evidence. Wildman v.
      Astrue, 596 F.3d 959,969(8th Cir. 2010).
Myers v. Colvin. 721 F.3d 521, 527(8th Cir. 2013)(internal quotations omitted).
       The ALJ stated that he accorded "great weight" to the opinions ofthe state agency
physicians in determining plaintiffs RFC. Admin. Rec. at 21. The ALJ found that
plaintiffs own complaints as well as the "objective evidence" supported their RFC
determinations, though he thought additional evidence indicated that plaintiff had some
manipulative restrictions that the state agency physicians did not note. Id.
       In conjunction with his determination to give great weight to the opinions ofthe
state agency physicians, the ALJ also decided to give "[f]or the most part, no weight" to
the assessments of plaintiffs treating physician, Scott Purintun, M.D. Admin. Rec. at 22.
Dr. Purintun opined that plaintiff was limited to lifting less than ten pounds and would
require employment that allowed her to change her body position at will, i.e. standing,
sitting, walking, etc. Dr. Purintun also stated an opinion that amounted to a belief that
plaintiff was disabled. The ALJ gave no weight to Dr. Purintun's opinion because he

                                              5
Case 1:19-cv-01007-CBK Document 20 Filed 12/02/20 Page 6 of 8 PageID #: 1121




found it to be conclusory and contradicted by medical evidence. That medical evidence
included "x-rays reflecting only mild degenerative changes at various locations," as well
as the plaintiffs statement that she could lift five pounds more than the ten Dr. Purintun
stated in his assessment. Admin. Rec. at 22.

      It is important to note that "the opinions of nonexamining sources are generally...
given less weight than those of examining sources." Wildman v. Astrue, 596 F.3d 959,
967-68 (8th Cir. 2010), quoting Willcockson v. Astrue. 540 F.3d 878, 880(8th Cir.
2008). That general rule is bullied by departmental regulations stating that"when
evaluating a nonexamining source's opinion, the ALJ 'evaluate[s] the degree to which
these opinions consider all of the pertinent evidence in [the] claim, including opinions of
treating and other examining sources." Id, quoting 20 C.F.R. § 404.1527(d)(3). In
Wildman v. Astrue. an Eighth Circuit panel upheld the disregard of state agency
consultant opinions because "the state agency evaluators did not have access to medical
records from 2005 and 2006—most notably Dr. Burstain's treatment notes from that
period that document Wildman's repeated noncompliance. The state agency doctors also
did not have the opportunity to review Dr. Michaelson's mental status exams." Wildman.
596 F.3d at 967-68.

       In the instant case, the opinions of plaintiffs treating sources were disregarded in
favor of those ofthe state agency consultants. But, as noted, the state agency physicians
did not physically examine plaintiff, nor did they have the most complete information.
The agency consultants did not even consider plaintiffs fibromyalgia, a serious
impairment that the ALJ credited to plaintiff. See Admin. Rec. at 13.
       The RFC that the ALJ arrived at was not supported by medical evidence that
accurately reflected plaintiffs condition. The opinions ofthe state agency consultants
were not properly credited over those of plaintiffs treating physicians because those
consultants did not have access to plaintiffs complete medical records, nor did they
examine plaintiff directly. This is coupled with the fact that the treating physician's
opinion was discounted for illogical reasons. First, that a physician believed a patient
capable of lifting a mere five pounds more weight that a patient believed herself capable

                                             6
Case 1:19-cv-01007-CBK Document 20 Filed 12/02/20 Page 7 of 8 PageID #: 1122




of lifting is not a good reason to entirely discount said physician's medical opinion. For
one thing, a five-pound discrepancy is an objectively small one. Additionally, it would
be difficult for the average person to lift a single object and know offhand whether it
weighted ten or fifteen pounds without some point ofreference. Second, the fact that the
treating physician discussed plaintiffs capabilities means that his opinion was not
entirely conclusory. Thus, the ALJ could disregard any conclusory assertions that
plaintiff is disabled, while still crediting specific assessments of her physical capabilities.
       In addition to his determinations of which medical opinions to credit and discredit,
the ALJ also engaged in his own evaluation of plaintiffs x-ray exam results. But the
ALJ did not have the appropriate medical expertise to independently evaluate plaintiffs
x-ray examination results and, from said results, extrapolate her physical condition.
Plaintiff has a number ofrecognized serious impairments; among her impairments are
several that would not appear on an x-ray image.
       It is a matter of settled law that"an ALJ must not substitute his opinions for those
of the physician." Combs v. Berrvhill. 878 F.3d 642,647(8th Cir. 2017)(quoting Finch
V. Astrue. 547 F.3d 933, 938 (8th Cir. 2008) andNess v. Sullivan, 904 F.2d 432,435 (8th
Cir. 1990)). And while an "ALJ is not required to discuss every piece of evidence
submitted," Black v. Apfel. 143 F.3d 383, 386 (8th Cir. 1998), she must still fully
develop the record and make an assessment based upon some medical evidence. Combs.
878 F.3d at 646; see also Steed v. Astrue. 524 F.3d 872, 875 (8th Cir. 2008)("Because a
claimant's RFC is a medical question, an ALJ's assessment of it must be supported by
some medical evidence of the claimant's ability to function in the workplace.").
       In short, the ALJ did not fully and fairly develop the record in this case. The
standard ofreview for the determinations ofthe Commissioner in social security
disability cases is a lenient one. That said, the ALJ's opinion in this case as to plaintiffs
RFC is not sufficiently supported by medical evidence. There is no discussion of
plaintiffs fibromyalgia in the RFC determination. The opinion of plaintiffs treating
physician is disregarded in favor of the opinions of nonexamining sources whose
decisions were made without access to any of plaintiffs medical records relating to her

                                               7
Case 1:19-cv-01007-CBK Document 20 Filed 12/02/20 Page 8 of 8 PageID #: 1123




fibromyalgia diagnosis. And the ALJ impermissibly substituted his own judgment for
that of medical professionals. For these reasons, the determination of the Commissioner
cannot stand.

      The Court will refrain from discussing plaintiffs alternative arguments for relief
because the infirmities discussed above warrant reversal on their own.

                                        ORDER


      Based upon the foregoing,IT IS HEREBY ORDERED:

      1. The plaintiffs motion, Doc. 14, for reversal ofthe Commissioner's decision is
          GRANTED.


      2. The final decision ofthe Commissioner is REVERSED.


      3. The decision ofthe Commissioner is reversed and remanded for a rehearing
          pursuant to sentence four of42 U.S.C. § 405(g).
               jO^
      DATED this*^^^ day of December,2020.

                                         BY THE COURT:




                                         CHARLES B. KORNMANN
                                         United States District Judge
